688 So. 2d 450 (1997)
Thomas K. PENN, Appellant,
v.
STATE of Florida, Appellee.
No. 97-33.
District Court of Appeal of Florida, Fifth District.
February 28, 1997.
Thomas K. Penn, Avon Park, Pro Se.
No Appearance for Appellee.
SHARP, W., Judge.
Penn appeals from the summary denial of his Rule 3.850 motion for post-conviction relief. This is his third motion filed pursuant to Rule 3.850. He seeks to raise the claims that his plea entered below was involuntary and that he had ineffective assistance of counsel. However, Penn made no showing why he could not or should not have raised these grounds in his original Rule 3.850 motion.
We affirm the summary denial of this Rule 3.850 motion. It is successive and improper. See Foster v. State, 614 So. 2d 455 (Fla.1992).
AFFIRMED.
HARRIS and ANTOON, JJ., concur.